IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                          July 1, 2011 Session

                ROBERT STABLER V. RAMIE STABLER-MARSTON

                        Appeal from the Circuit Court for Knox County
                         No. 86454     Walter C. Kurtz, Senior Judge


                     No. E2010-02230-COA-R3-CV-FILED-JULY 1, 2011


The order from which the appellant Ramie Stabler-Marston seeks to appeal was entered on
February 24, 2010. Notices of appeal were filed by the appellant on October 18, 2010, and
October 20, 2010. Because neither of the notices of appeal was timely filed, we have no
jurisdiction to consider this appeal. Accordingly, this appeal is dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

Ramie Stabler-Marston, Hampton, New Hampshire, appellant, pro se.

Robert Stabler, Knoxville, Tennessee, appellee, pro se.

                                    MEMORANDUM OPINION 1

       Our jurisdiction of this Tenn. R. App. P. 3 appeal as of right is dependent upon the
timely filing of a notice of appeal. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004). In
the instant case, the day of the relevant order, i.e., February 24, 2010, is not counted in
determining the last day of the 30-day period of time for the filing of a notice of appeal. See
Tenn. R. App. P. 21(a). Hence, the last day the notice could be timely filed was Friday,



       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
March 26, 2010. It follows that the notices of appeal filed October 18, 2010, and October
20, 2010, were not timely filed. We have no jurisdiction to hear the appellant’s appeal.

      The appeal of Ramie Stabler-Marston is dismissed with costs on appeal taxed to her.




                                     PER CURIAM




                                           -2-